NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3024-19

RICKY MARTER,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,

     Respondent-Respondent.
__________________________

                   Submitted January 24, 2022 – Decided January 31, 2022

                   Before Judges Sabatino and Mayer.

                   On Appeal from the Board of Trustees of the Public
                   Employees' Retirement System, Department of
                   Treasury, PERS No. x-xxx914.

                   Gaylord Popp, LLC, attorneys for appellant (Samuel M.
                   Gaylord, on the brief).

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Jeffrey D. Padgett, on the brief).

PER CURIAM
      Ricky Marter, a former senior corrections officer at the Monmouth County

juvenile facility, appeals from a February 20, 2020 final agency decision by the

Board of Trustees of the Public Employees' Retirement System ("PERS")

denying his claim for accidental disability retirement benefits under N.J.S.A.

43:15A-43.

      The PERS Board's determination adopted the decision of an

administrative law judge ("ALJ"), who had presided over fact-finding hearings.

The ALJ concluded appellant had failed to prove his slip-and-fall accident at

work in 2010 had caused him to sustain mental and cognitive deficits rendering

him "permanently and totally disabled." Richardson v. Bd. Of Trs., Police and

Firemen's Ret. Sys., 192 N.J. 189, 212-13 (2007).

      For the reasons that follow, we remand this matter to the agency for

reconsideration and, if it deems appropriate, additional fact-finding. We do so

because the ALJ's principal finding about medical causation, which attributes

appellant's claimed mental and cognitive deficits to preexisting "degenerative"

causes, does not correspond to the record.

      The factual record was developed over two days of hearings before the

ALJ in May 2019 and August 2019. The ALJ heard testimony from appellant,



                                                                          A-3024-19
                                       2
his treating psychologist, Dr. Theodore Batlas, and the Board's competing

expert, Dr. Steven Lomazow, a neurologist.

      Appellant's disability claim arises out of an incident at work on January

27, 2010, in which he slipped on a wet floor and struck his head. It is unclear

whether he lost consciousness in the fall. Appellant was taken to a hospital and

released.

      Appellant contends the head injury caused him to suffer memory loss and

various cognitive deficits. He stopped working due to the alleged disability.

      Appellant was initially evaluated and treated in 2011 by a Dr. Alan

Colicchio, a neurologist, who diagnosed him with a cerebral concussion. Also

in 2011, appellant was evaluated in two Independent Medical Examinations

("IMEs") by Dr. Jeffrey Pollock, a neurologist, and Dr. Allan Burstein, a

psychiatrist. Both Dr. Pollock and Dr. Burstein found that appellant was not

permanently and totally disabled, perceiving appellant was exaggerating his

symptoms.

      Appellant's claim for accidental permanent disability was denied by

PERS, and he requested a contested-case hearing in the Office of Administrative

Law ("OAL"). That hearing was delayed for many years because appellant

moved, without opposition, to have the case placed on the OAL's inactive list,


                                                                          A-3024-19
                                       3
pending a re-evaluation by an orthopedist. Evidently, appellant decided not to

pursue an orthopedic basis for his disability claim and instead relied solely on a

claim of neurological and cognitive deficits.

      According to appellant's testimony at the hearing and various statements

he made to the examining doctors, he allegedly cannot perform mentally

difficult tasks and generally stays home and is inactive. However, a surveillance

video from 2011 showed appellant doing vigorous activities such as using a leaf

blower, mowing the lawn, swinging an axe, using a power saw, and power-

washing a deck. Appellant also admitted in his testimony that he continues to

drive a motor vehicle.

      Dr. Batlas's office administered a series of neuropsychological tests in

2019. Dr. Batlas concluded from those tests, and his own examination and

records review, that appellant sustained a permanent disabling head injury in the

2010 incident. These opinions are reflected in both Dr. Batlas's written reports

admitted into evidence and his testimony at the administrative hearing.

      Dr. Lomazow, meanwhile, concluded from his one-session IME in 2019

that appellant was not permanently disabled and that he was exaggerating his

alleged deficits. Dr. Lomazow did not administer separate neuropsychological

tests, but instead reviewed appellant's medical records, including the test results


                                                                             A-3024-19
                                        4
from Dr. Batlas, and conducted his own less-elaborate "bedside" evaluation of

appellant's cognitive and memory functions.       Dr. Lomazow also noted the

various activities performed by appellant on the 2011 video surveillance. Dr.

Lomazow's observations and opinions are set forth in his written report admitted

into evidence and also his testimony at the hearing.

      In her written decision, the ALJ found both testifying experts were "highly

qualified." She concluded that the Board's expert, Dr. Lomazow, was "more

persuasive" than Dr. Batlas, both as to the contested issues of the presence of a

permanent and total disability and causation.

      Notably, in her decision, the ALJ stated she "accepted Dr. Lomazow's

opinion, based on objective findings, that any symptoms and possible diagnosis

reported by petitioner, whether exaggerated or not, were due to preexisting

longstanding and degenerative conditions and were unrelated to the closed head

trauma, resulting from the incident." (Emphasis added).

      The Board adopted the ALJ's findings without further elaboration.

      On appeal, appellant argues the ALJ's decision is flawed because the ALJ

should have given more weight to the opinion of Dr. Batlas as the treating

doctor. Appellant further contends the Board's expert and the ALJ unduly

focused on appellant's physical capacity, as shown in the 2011 video, rather than


                                                                           A-3024-19
                                       5
his mental ability to respond spontaneously to situations at the juvenile detention

facility.

       It is well settled that our standard of appellate review in administrative

law cases of this nature is to afford substantial deference to the agency, unless

its decision is arbitrary, capricious, or unreasonable, or lacking fair support in

the record. Caminiti v. Bd. of Trs., Police and Firemen's Ret. Sys., 431 N.J.

Super. 1, 14 (App. Div. 2013). In addition, we customarily will not set aside

factual and credibility findings unless they are clearly mistaken or not supported

by substantial credible evidence in the record. Cf. H.K. v. Dep't of Hum. Servs.,

184 N.J. 367, 386 (2005). The pivotal question in this appeal is whether the

record contains such "substantial credible evidence" to support the ALJ's

findings as adopted by the Board.

       Having reviewed in depth the testimony and medical reports submitted

into evidence, we cannot discern "substantial credible evidence" in the record to

support the ALJ's finding that Dr. Lomazow presented expert proof that

appellant's claimed mental and cognitive deficits "were due to preexisting

longstanding and degenerative conditions." Nor does there appear to be such

expert proof of pertinent degeneration elsewhere in the record.




                                                                             A-3024-19
                                        6
      Dr. Lomazow does note in his written report that an MRI of appellant's

spine conducted in 2010 had revealed "longstanding . . . degenerative changes"

at the C6-7 vertebrae. However, his report did not link those changes in the

cervical spine to cognitive or mental problems. Further, Dr. Lomazow admitted

on cross-examination at the hearing that he was not aware that appellant had

"any pre-existing head injuries or concussions."

      The term "degenerative changes" often is used in litigation involving

claims of personal injury to describe how changes over time in a claimant's

spinal column can produce debilitating injuries, commonly orthopedic in nature.

See, e.g., Johnson v. Scaccetti, 192 N.J. 256, 266 (2007) (quoting the defense's

orthopedic expert's diagnosis that the plaintiff's back pain was caused by

"preexisting degenerative changes that everyone of us gets along the way");

Singletary v. Wawa, 406 N.J. Super. 558, 567 (App. Div. 2009) (discussing, in

a case involving head, neck, arm, and shoulder pain, plaintiff's "degenerative

changes at C4-5 and C6-7").

      "Degeneration" is a general medical term that signifies deterioration. It

can refer to a "worsening of mental, physical, or moral qualities." Stedman's

Medical Dictionary 503 (28th ed. 2006). In our cases, the term is almost




                                                                          A-3024-19
                                       7
exclusively used to describe spinal injuries in which discs slowly wear down

over time.

      We are mindful the term "degenerative" is less frequently used to describe

cognitive impairments, but it can be. See, e.g., In re Clark, 210 N.J. Super. 548,

557 (Ch. Div. 1986) (adopting a neurologist's observation that a patient's

"different levels of cognitive functioning from day to day" was "consistent with

degenerative diseases" in finding the patient incompetent to make certain

medical decisions). In another illustration, the Legislature has used the term

"degenerative" when describing mental disease.          See N.J.S.A. 26:2M-16

(describing Alzheimer's as a "progressive, degenerative, and irreversible

neurological disease").

      The only degenerative condition Dr. Lomazow identified in appellant was

a spinal injury. He described the spinal condition as one that was "longstanding

and degenerative," which is the same phrase the ALJ used in explaining her

finding of a lack of causation. As we have noted, the ALJ stated that Dr.

Lomazow found appellant's symptoms "all unrelated to a closed head trauma,

and found changes of this nature to be longstanding degenerative and diagnoses

that are preexisting and unrelated to the incident." The record does not support

that summary of Dr. Lomazow's diagnosis.


                                                                            A-3024-19
                                        8
      Because the record does not support the ALJ's finding on this principal

element of the case, we remand the matter to the Board to reconsider its

wholesale adoption of the ALJ's decision and denial of benefits. On remand, the

Board may refer the matter back to the ALJ for reconsideration and clarification

of her findings, with the discretion to reopen the record further with additional

proofs if warranted. See In re Kallen, 92 N.J. 14, 23 (1983) (authorizing a

remand to reopen administrative hearings in certain circumstances). If the ALJ

issues such a new decision, it may then be presented to the Board for further

consideration and a new final agency decision. We do not retain jurisdiction.

      Remanded.




                                                                           A-3024-19
                                       9